Citation Nr: 0209314	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to November 1952.  He died on June [redacted], 1997, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2000, the Board remanded this case to the RO.  The 
case was returned to the Board in March 2002.


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died on 
June [redacted], 1997 as an immediate cause of probable myocardial 
infarction, with no other immediate or contributory cause of 
death identified.  

2.  At the time of his death, service connection was in 
effect for psychogenic musculoskeletal reaction (manifested 
by muscle fasciculations, with possible diagnosis of 
Guillain-Barre syndrome), rated as 50 percent disabling from 
May 1991.  

3.  Peripheral vascular disease and heart disease are neither 
demonstrated in service, nor shown to be due to service-
connected disability.  

4.  The evidence does not indicate that the veteran's death 
due to myocardial infarction was related to his prior 
military service, or to service-connected psychogenic 
musculoskeletal reaction, or that a service-connected 
disability substantially or materially contributed to the 
cause of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to his prior 
military service or to his service-connected disability.  38 
U.S.C.A. §§ 1110, 1310, 5107, 5121 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.312, 3.1000 
(2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law pertaining to VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in developing the relevant evidence was recently revised.  
66 Fed. Reg. 45,620, 45,630- 32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159). The changes in the regulation 
are effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and potentially apply to all 
claims filed on or after November 9, 2000, or filed 
previously but not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (2001) (per curiam), motion for 
review en banc denied, No. 99-1788 (U.S. Vet. App. May 24, 
2001) (per curiam) (en banc); VAOPGCPREC 11-2000 (Nov. 27, 
2000) (published at 66 Fed. Reg. 33,311 (2001)).  

In this case, when the appellant identified VA or private 
medical treatment records pertinent to the veteran, VA 
obtained copies of those records.  Voluminous records have 
been obtained and reviewed-initially in conjunction with the 
veteran's own claim of service connection for peripheral 
vascular disease, denied at the Board in 1992, and in 
conjunction with the instant appeal, by the RO, the Board, 
and by VA medical examiners at the Board's request.  
Additionally, even though service connection for peripheral 
vascular disease was denied at the Board in April 1992, with 
the appellant's theory of entitlement being very much the 
same, the Board remanded her appeal for a VA medical 
examiner's review of the entire documented clinical history 
regarding the veteran's death, and its relation, if any, to 
the veteran's prior military service or to his sole service-
connected disability.  This development was completed in 
September 2000.  The Board concludes that no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim.  VA has no further 
duty, therefore, to inform the appellant of the evidence 
needed to substantiate her claim or to develop additional 
evidence.

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991 & Supp 2001).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2001).  

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or the contributory cause of death .  38 C.F.R. § 
3.312(a) (2001).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b) (2001).  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; that it aided or lent assistance to the 
production of death; It is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312(c) (2001).  (Emphasis 
supplied). 

In this case, it is not argued, and the evidence does not 
suggest, that the veteran's service-connected disability was 
the principal cause of death.  It is not in dispute that the 
certificate of death-itself a medical record, indicates that 
the veteran died of a myocardial infarction, and names no 
other immediate, contributory, or underlying cause of death.  
Rather, the appellant argues that the veteran's service-
connected disability manifested by muscular fasciculations-
initially and for many years diagnosed as psychogenic 
musculoskeletal reaction, and in the months prior to his 
death diagnosed as possible Guillain-Barre syndrome (but 
still manifested by muscular fasciculations), contributed to 
another disorder (peripheral vascular disease), which, in 
turn, caused the veteran's death.  She has presented no 
medical evidence that the veteran's service-connected 
disability by itself caused a fatal myocardial infarction.  

The appellant asserts that the veteran's service-connected 
disability caused peripheral vascular disease, and that the 
two disorders, in turn, aided in producing the veteran's 
death.  She also appears to alternately assert that the 
veteran's psychogenic musculoskeletal reaction was a 
misdiagnosis, that the proper diagnosis should have been 
peripheral vascular disease, and that peripheral vascular 
disease contributed to the veteran's death due to a 
myocardial infarction.

The central issue in this case is whether the medical 
evidence of record shows that the veteran's service-connected 
disability substantially or materially caused his death, 
combined to cause death, or aided or lent assistance to the 
production of death.  However, as noted above, the applicable 
regulation provides that it is not sufficient to show that a 
service-connected disability casually shared in producing 
death, but, rather, it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  For the reasons and bases stated below, the 
Board finds that the preponderance of the competent evidence 
of record demonstrates that the veteran's service connected 
disability did not have a causal connection to his death.

Analysis

The veteran's service medical records show a pre-service 
medical history of an illness in 1946 characterized by 
weakness in both legs, facial monoplegia, and spinal fluid 
protein of 300 milligrams percent, then diagnosed as 
Guillain-Barre syndrome.  The disorder became asymptomatic, 
according to later statements of the veteran.  While in 
service, he first received treatment for complaints of left 
calf pain upon lying down in September 1951.  The pain 
progressed gradually into both calves upon either resting or 
walking.  On extensive physical and neurologic testing he was 
found to have calf tenderness on pressure, a limp, and spinal 
fluid protein elevations.  He was hospitalized for close 
evaluation, but again, subjective findings were few.  He was 
given a psychiatric consultation, and "strong" psychogenic 
component was thought to exist in his complains, and a 
diagnosis of psychogenic musculoskeletal reaction, chronic, 
was given.  This diagnosis remained after both physical and 
neurologic examinations were found to be essentially normal.  

In an April 1992 decision, the Board denied entitlement to 
service connection for peripheral vascular disease.  At that 
time, the Board considered almost all of the arguments now 
advanced on appeal, as well as much of the medical evidence 
which the appellant now presents in support of her claim for 
service connection for the cause of the veteran's death.  The 
evidence added to the record since 1992 includes an April 
1997 VA examination report, obtained months before his death, 
noting a 45-year old diagnosis of psychogenic musculoskeletal 
reaction (psychogenic muscle weakness), finding that muscle 
fasciculations were clearly visible during the examination, 
and stating that a better diagnosis was "possible Guillain-
Barre syndrome".  

As noted above, the certificate of death states that the 
veteran died on June [redacted], 1997, and lists as the sole 
immediate cause of death probable myocardial infarction.  No 
underlying or contributory cause of death was listed.  At the 
time of the veteran's death, service connection was in effect 
for psychogenic musculoskeletal reaction, rated as 50 percent 
disabling from May 1991.  

A claim of service connection for the cause of the veteran's 
death is a new claim, regardless of the status of 
adjudications concerning service-connection claims brought by 
the veteran during his or her lifetime.  See 38 C.F.R. 
§ 20.1106 (2001); Zevalkink v. Brown, 6 Vet.App. 483 (1994).  
Therefore, all of the medical evidence must be considered.  

In support of her claim, the appellant has submitted a March 
1999 medical opinion by J. P. T., M.D.  Dr. J. P. T. stated 
that, while the exact nature of the veteran's neuromuscular 
disorder was never fully elucidated, he felt certain that the 
veteran's "muscular and vascular problems became 
interrelated," since all normal tissue performs less well 
under ischemic conditions.  He also opined that the veteran's 
atherosclerosis of the lower extremities affected his 
coronary arteries, producing the acute myocardial infarction, 
which caused his death.  

The medical opinion of Dr. J. P. T. has been carefully 
considered.  However, the Board finds that the appellant's 
lay interpretation of his statement is without support.  He 
merely stated that the veteran's undiagnosed neuromuscular 
disorder (presumably his service-connected disability) and 
his vascular disease became "interrelated," and that 
atherosclerosis of the lower extremities also "affected" 
his coronary arteries, which, in turn, "produced" the acute 
myocardial infarction which caused the veteran's death.  Dr. 
J. P. T. did not provide an opinion that there was actually a 
causal connection between the service connected disability 
and death.  Furthermore, he did not apparently review the 
veteran's service medical records and records of treatment 
for same by other physicians.

Dr. J. P. T.'s statement did not identify any supportive 
clinical findings or medical rationale in support of the 
assertion that the service connected disability and 
peripheral vascular disease were "interrelated" and, in 
combination, caused death. Dr. J. P. T.'s medical opinion did 
not clearly address two questions central to the current 
appeal: Did the veteran's service-connected disability cause 
his peripheral vascular disease, and, if so, did these 
disorders together combine to cause the veteran's death, 
within the meaning of 38 C.F.R. § 3.312(c) (2001)?  

In March 2000, the Board remanded the appeal so that a VA 
medical opinion could be obtained, one which would include a 
longitudinal review of the entire documented clinical and 
medical history of the veteran and his death.  This opinion 
was obtained in September 2000, as detailed below.  

A special VA medical opinion of September 2000 indicates 
that, contrary to the argument of the appellant, the 
veteran's service-connected musculoskeletal disorder (however 
diagnosed) and his peripheral vascular disease, were two 
separate disorders: one vascular and diagnosed later in life 
and which may or may not have contributed to the veteran's 
death, and one service-connected, manifested by muscle 
fasciculations, whether more accurately diagnosed as 
psychogenic musculoskeletal reaction, unrecognized polio, or 
Guillain-Barre syndrome.  The medical reviewer found that the 
veteran's service-connected neurologic disorder was in "no 
way related" to his peripheral vascular disease; his 
neurologic disorder involved both lower extremities, left 
worse than right, and was characterized by elevated spinal 
fluid protein, intermittent muscle fasciculations, and 
abnormal nerve conduction studies which showed a nonspecific 
sensory polyneuropathy.  With these documented findings, it 
was opined that the peripheral vascular disease was an 
unrelated diagnosis.  It was also opined that the same 
factors which cause peripheral vascular disease also tend to 
cause coronary artery disease.  The VA medical reviewer noted 
that the veteran's death was not due to peripheral vascular 
disease, but solely due to a myocardial infarction, which was 
found to have been "not at all related" to his service-
connected disability.  

The VA reviewer provided medical and factual bases for her 
conclusions and opinion. First, it was noted that the 
veteran's service-connected neurologic problems began in 
youth with complaints of rest pain and cramping, symptoms 
which were felt to be "not at all consistent with peripheral 
vascular disease," unless limb threatening, which the 
veteran's "clearly was not," as a period of 36 years 
elapsed before an eventual femoral-tibial bypass.  Second, 
she reported that peripheral vascular disease does not have 
muscle fasciculations as one of its usual symptoms, and these 
symptoms were observed by many examiners throughout the 
years.  Third, throughout the years several examiners 
described intact posterior tibial and pedal pulses, 
bilaterally.  Fourth, the veteran's peripheral vascular 
disease was found to involve predominantly the left leg, 
while the veteran's service-connected symptoms involved both 
legs, albeit the left leg great than the right.  Finally, it 
was noted that the veteran's service-connected muscular 
symptoms did not completely resolve following a left femoral-
tibial bypass, and that when a 1989 treadmill stress test was 
undertaken because of continued complaints, it revealed no 
arterial compromise, leaving the medical examiners to then 
conclude that no significant arterial occlusion contributed 
to his continued service-connected muscular fasciculation 
symptoms.  

The Board finds that the September 2000 VA medical opinion is 
of greater probative value than the imprecise opinion of Dr. 
J. P. T.  The VA reviewer's medical opinion included an 
extensive, multiple-page clinical history and identified the 
factual and medical bases for her conclusions, while the 
clinical and scientific bases for Dr. J. P. T.'s opinion are 
unclear.  Dr. J. P. T.'s opinion, unlike that of the VA 
reviewer, is quite conclusory and does not provide any 
clinical basis or scientific rationale for the conclusion 
which was reached.  For that reason, the Board places less 
weight on it than on the well-reasoned opinion of the VA 
medical reviewer.  

Although the appellant has asserted that the veteran died due 
to service-connected disability, her lay opinion lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  The preponderance of the competent evidence 
demonstrates that his death from a myocardial infarction was 
not related to his service connected disability.  Entitlement 
to the benefit sought is not established.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

